ALLEN, J., concurring in result; BROWN, J., dissenting.
The facts are sufficiently stated in the opinion of the Court by MR. CHIEF JUSTICE CLARK.
The plaintiff was a white passenger on a mixed excursion train from Greensboro to Norfolk and return, in August, 1910. There were twelve or fourteen cars in the train. The colored passengers were in the forward cars and the white passengers in the rear cars. On the return, just before the train arrived at Franklin, Va., the plaintiff, who was riding in the second white car behind the rear colored car, being unable to get a seat, went forward to find a friend, Luther Edmundson, and as he got to the front door of the front white passenger car he saw eight or ten negroes, in a drunken condition, just inside the rear colored coach in front of him, trying to take a bottle of whiskey from Luther Proctor, another white man whom he knew. According to his evidence, the negroes had knocked Proctor down and were beating him over the head. They were cursing and in a boisterous condition. The plaintiff *Page 264 
was standing in the door of the white car next the colored coach when he saw the negroes beating Proctor over the head and having him down on the floor. Knowing Proctor, he stepped across the platform and caught Proctor by the arm and attempted to help him up. When he did so, the negroes began to curse him, and one of them struck him over the head and staggered him to the platform. Proctor got loose from them, and the plaintiff then undertook to leave the negroes and get back to the white car, and as he got back to the door of the white car, one of the negroes shot him through the body. He testified that he took hold of Proctor and pulled him out from under the negroes to keep them from killing him. There were no officers in sight at the time nor any on the train. The defendant had no one aboard except an engineer and fireman on the engine, a flagman, who rode in the rear coach, his proper place, a conductor, and a trainmaster. There were fourteen (325) coaches in the train. Pistols were being fired by the people in the colored car, who were rowdy and boisterous. The conductor, when asked why he did not keep order, said he had no authority to arrest the men.
Under Revisal 1905, secs. 2605, 2606, 3757 (b), the railroad had the right to swear in officers at Greensboro to take charge of the excursion train. It certainly was the duty of the defendant to have a sufficient number of officers in possession of the train to preserve order. This was not done, and, indeed, it may be said even as a matter of law, that two men, the conductor and trainmaster, were not force enough to preserve order in a mixed excursion train of fourteen coaches, especially as part of them were white and part colored and there was drinking and rowdyism, which might reasonably have been anticipated.
The evidence, which must be taken in the light most favorable to the plaintiff, shows that the negroes were drinking in Norfolk; that they had firearms and whiskey and were drinking and shooting along the trip back. Certainly the jury might well have found, if the evidence had been submitted to them, that the defendant was negligent in not having a more efficient force and in not having taken more effective precautions to prevent such an occurrence as this.
It was argued to us that the plaintiff was guilty of contributory negligence in going into the colored car. But taking his evidence to be true, he was standing at the front end of the white coach, and seeing a white man being brutally treated by the negroes and in danger of losing his life, he went forward a few feet to rescue him. It cannot be held as a matter of law that this was contributory negligence. The plaintiff was simply obeying the most ordinary dictates of humanity. *Page 265 
Upon the evidence, the case should have been submitted to the jury, with proper instructions. The judgment of nonsuit is
Reversed.
ALLEN, J., concurring in result.